--------------------------------------------------------------------------------

LOAN NUMBER LOAN NAME ACCT. NUMBER AGREEMENT DATE INITIALS CL522040275-1
WidePoint
Corporation 01/02/08
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE $5,000,000.00 Wall
Street Journal
Prime plus 0.250% 7.5% 04/30/09 Commercial Creditor Use Only

--------------------------------------------------------------------------------


COMMERCIAL LOAN AGREEMENT
Accounts Receivable and/or Inventory Financing

--------------------------------------------------------------------------------

DATE AND PARTIES. The date of this Commercial Loan Agreement (Agreement) is
January 2, 2008. The parties and their addresses are as follows:

  LENDER:


  CARDINAL BANK
8270 Greensboro Drive
Suite 500
McLean, Virginia 22102


  BORROWER:


  WIDEPOINT CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  WIDEPOINT IL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  WP NBIL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  CHESAPEAKE GOVERNMENT TECHNOLOGIES, INC.
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  OPERATIONAL RESEARCH CONSULTANTS, INC.
a Virginia Corporation
11250 Waples Mills, South Tower
Suite 250
Fairfax, Virginia 22030


  ISYS, LLC
a Virginia Limited Liability Company
One Lincoln Center
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


1.        DEFINITIONS. For the purposes of this Agreement, the following terms
have the following meanings.

--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Commercial Loan Agreement Initials  _____ 
VA/4HancockD007252000042660221220707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 1 

--------------------------------------------------------------------------------

  A. Accounting Terms. In this Agreement, any accounting terms that are not
specifically defined will have their customary meanings under generally accepted
accounting principles.


  B. Insiders. Insiders include those defined as insiders by the United States
Bankruptcy Code, as amended; or to the extent left undefined, include without
limitation any officer, employee, stockholder or member, director, partner, or
any immediate family member of any of the foregoing, or any person or entity
which, directly or indirectly, controls, is controlled by or is under common
control with me.


  C. Loan. The Loan refers to this transaction generally, including obligations
and duties arising from the terms of all documents prepared or submitted for
this transaction.


  D. Pronouns. The pronouns “I”, “me” and “my” refer to every Borrower signing
this Agreement, individually or together, and their heirs, successors and
assigns. “You” and “your” refers to the Loan’s lender, any participants or
syndicators, or any person or company that acquires an interest in the Loan and
their successors and assigns.


  E. Property. Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.


  F. Asset-Based Financing Definitions. For the purposes of this Agreement, the
following terms will have the following meanings.


  (1) Account Debtors. Account Debtors are persons who are obligated on the
Accounts Receivable.


  (2) Account Guarantors. Account Guarantors are persons who have guarantied
certain Accounts Receivable.


  (3) Accounts Receivable. Accounts Receivable will include all of the
following.


  (a) Accounts and Other Rights to Payment. All rights I have now or in the
future to payments including, but not limited to, payment for goods and other
property sold or leased or for services rendered, whether or not I have earned
such payment by performance. This includes any rights and interests (including
all guaranties, standby letters of credit, liens and security interests) which I
may have by law or agreement against any Account Debtor.


  (b) General Intangibles. All general intangibles including, but not limited
to, tax refunds, applications for patents, patents, copyrights, trademarks,
trade secrets, good will, trade names, customer lists, permits and franchises,
and the right to use my name.


  (c) Proceeds. All proceeds from the disposition or collection of Accounts
Receivable.


  (4) Eligible Accounts Receivable. Eligible Accounts Receivable include all of
my Accounts Receivable that are and continue to be acceptable to you in all
respects. Criteria for eligibility may be revised by you at any time. Eligible
Accounts Receivable exclude all of the following Accounts Receivable: the entire
balance of any Accounts Receivable that has been due and owing for more than 90
days from the invoice dates; all of the remaining Accounts Receivable owed by an
Account Debtor when this Account Debtor is overdue on one account; and those
which you in your sole discretion disqualify as an Eligible Account. Except in
such case where Accounts Receivable are disqualified in relation to payments not
received within 90 days of the invoice date, Lender shall provide written
notification to Borrower prior to revising the criteria for eligibility, or
prior to otherwise disqualifying Accounts Receivable.


  (5) Inventory. Inventory includes all inventory which I hold for ultimate sale
or lease, or which has been or will be supplied under contracts of service, or
which are raw materials, work in process, or materials used or consumed in my
business.


  (6) Eligible Inventory. Eligible Inventory includes all of my Inventory that
is and continues to be acceptable to you in all respects. Criteria for
eligibility may be revised by you at any time. Eligible Inventory excludes all
Inventory that I do not own or that is subject to a competing claim, lien or
encumbrance or that which you in your sole discretion disqualify as Eligible
Inventory.


  (7) Value of Eligible Inventory. The Value of Eligible Inventory is the lower
of the Eligible Inventory’s cost or fair market value as determined by
consistently applied generally accepted accounting principles under the and any
additional written valuation guidelines you provide me.


  (8) Overadvance. An Overadvance is made when advances exceed the maximum
outstanding Principal balance.


2. ADVANCES. Advances under this Agreement are made according to the following
terms and conditions.

  A. Asset Based Financing — Revolving Draw. In accordance with the terms of
this Agreement and other Loan documents, you will provide me with a revolving
draw note and the maximum outstanding principal balance will be the lesser of
$5,000,000.00 (Principal) or the Borrowing Base. The Borrowing Base is the sum
of the following amounts.


  (1) 80 percent of Eligible Accounts Receivable.


  (2) 0.00 percent of the Value of Eligible Inventory, not to exceed $0.00.


  As long as I owe any amounts to you under the Loan, I will calculate this
Borrowing Base as of the close of my business day at the end of each month, and
within 10 busines days, and I will provide you with a Borrowing Base Certificate
containing an assignment of any Accounts Receivable and Inventory. The Borrowing
Base Certificate will be in form and substance acceptable to you, will contain
my Borrowing Base calculation and will be certified and signed by me or my
officer. My calculation of my Borrowing Base is subject to your confirmation or
redetermination. Your calculation of the Borrowing Base will be the final
determination when your calculation of the Borrowing Base ratio differs from
mine.


--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Commercial Loan Agreement Initials  _____ 
VA/4HancockD007252000042660221220707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 2 

--------------------------------------------------------------------------------

  B. Requests for Advances. My requests are a warranty that I am in compliance
with all the Loan documents. When required by you for a particular method of
advance, my requests for an advance must specify the requested amount and the
date and be accompanied with any agreements, documents, and instruments that you
require for the Loan. Any payment by you of any check, share draft or other
charge may, at your option, constitute an advance on the Loan to me. All
advances will be made in United States dollars. I will indemnify you and hold
you harmless for your reliance on any request for advances that you reasonably
believe to be genuine. To the extent permitted by law, I will indemnify you and
hold you harmless when the person making any request represents that I
authorized this person to request an advance even when this person is
unauthorized or this person’s signature is not genuine.


  I or anyone I authorize to act on my behalf may request advances by the
following methods.


  (1) I make a request in person.


  (2) I make a request by phone.


  (3) I make a request by mail.


  (4) I make a request by fax. or otherwise designate in writing circumstances
for which advances will be made.


  C. Advance Limitations. In addition to any other Loan conditions, requests
for, and access to, advances are subject to the following limitations.


  (1) Discretionary Advances. You will make all Loan advances at your sole
discretion.


  (2) Advance Amount. Subject to the terms and conditions contained in this
Agreement, advances will be made in exactly the amount I request.


  (3) Disbursement of Advances. On my fulfillment of this Agreement’s terms and
conditions, you will disburse the advance in any manner as you and I agree.


  (4) Credit Limit. I understand that you will not ordinarily grant a request
for an advance that would cause the unpaid principal of my Loan to be greater
than the Principal limit. You may, at your option, grant such a request without
obligating yourselves to do so in the future.


  (5) Records. Your records will be conclusive evidence as to the amount of
advances, the Loan’s unpaid principal balances and the accrued interest.


  (6) Repayment Of Overadvances. I will pay any Overadvances in addition to my
regularly scheduled payments. I will repay any Overadvance by repaying you in
full within one day after the Overadvance occurs, except I may repay an
Overadvance of $100.00 or less within 3 days if the outstanding Principal
balance, including the excess, does not exceed the liquidation value of Accounts
Receivable and Inventory and the Overadvance resulted from you declaring
ineligible previously Eligible Accounts Receivable and Inventory. Otherwise, I
will repay any Overadvance by making periodic payments to you as you request.


  D. Conditions. I will satisfy all of the following conditions before you
either issue any promissory notes or make any advances under this Agreement.


  (1) No Default. There has not been a default under this Agreement or other
Loan documents nor would a default result from making the Loan or any advance.


  (2) Information. You have received all documents, information, certifications
and warranties as you may require, all properly executed, if appropriate, on
forms acceptable to you. This includes, but is not limited to, the documents and
other items listed in the Loan Checklist Report which is hereby incorporated by
reference into this Agreement.


  (3) Inspections. You have made all inspections that you consider necessary and
are satisfied with this inspection.


  (4) Conditions and Covenants. I will have performed and complied with all
conditions required for an advance and all covenants in this Agreement and any
other Loan documents.


  (5) Warranties and Representations. The warranties and representations
contained in this Agreement are true and correct at the time of making the
requested advance.


  (6) Financial Statements. My most recent financial statements, Inventory or
Accounts Receivable schedules and other financial reports, delivered to you, are
current, complete, true and accurate in all material respects and fairly
represent my financial condition.


  (7) Bankruptcy Proceedings. No proceeding under the United States Bankruptcy
Code has been commenced by or against me or any of my affiliates.


3. DEMAND. I will repay the Loan by April 30, 2009, which is the current
maturity date of the Loan, subject to any renewal or extension of this maturity
by the Lender.

4. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Loan is in effect, except
when this Agreement provides otherwise.

  A. Power. I am duly organized, and validly existing and in good standing in
all jurisdictions in which I operate. I have the power and authority to enter
into this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.


--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Commercial Loan Agreement Initials  _____ 
VA/4HancockD007252000042660221220707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 3 

--------------------------------------------------------------------------------

  B. Authority. The execution, delivery and performance of this Loan and the
obligation evidenced by the Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.


  C. Name and Place of Business. Other than previously disclosed in writing to
you I have not changed my name or principal place of business within the last 10
years and have not used any other trade or fictitious name. Without your prior
written consent, I do not and will not use any other name and will preserve my
existing name, trade names and franchises.


  D. Loan Purpose. This Loan is for Commercial purposes.


  E. No Other Liens. I own or lease all property that I need to conduct my
business and activities. I have good and marketable title to all property that I
own or lease. All of my Property is free and clear of all liens, security
interests, encumbrances and other adverse claims and interests, except those to
you or those you consent to in writing.


  F. Compliance With Laws. I am not violating any laws, regulations, rules,
orders, judgments or decrees applicable to me or my property, except for those
which I am challenging in good faith through proper proceedings after providing
adequate reserves to fully pay the claim and its challenge should I lose.


5. FINANCIAL STATEMENTS. I will prepare and maintain my financial records using
consistently applied generally accepted accounting principles then in effect. I
will provide you with financial information in a form that you accept and under
the following terms.

  A. Certification. I represent and warrant that any financial statements that I
provide you fairly represents my financial condition for the stated periods, is
current, complete, true and accurate in all material respects, includes all of
my direct or contingent liabilities and there has been no material adverse
change in my financial condition, operations or business since the date the
financial information was prepared.


  B. Frequency. Annually, I will provide to you my financial statements, tax
returns, annual internal audit reports or those prepared by independent
accountants as soon as available or at least within 120 days after the close of
each of my fiscal years. Any annual financial statements that I provide you will
be audited statements.


  (1) Interim Financial Reports. Each fiscal quarter, I will provide to you my
financial statements, internal audit reports or those prepared by independent
accountants, tax reports, statements of cash flow, budgets and forecasts,
certificates and schedules of Property as soon as available or at least within
60 days after the close of this business period. Any interim financial
statements that I provide you will be certified for the purposes of 10Q
financial reporting.


  (2) Inventory Schedule. Each month (reporting period), I will provide you with
an Inventory schedule within 20 days after the end of this reporting period or
with the frequency and promptness you otherwise request. The Inventory schedule
will list the cost and wholesale value of all Inventory and all Eligible
Inventory. The Inventory schedule will also identify whether a bailee has
possession of the Inventory and whether the Inventory is represented by a
warehouse receipt, bill of lading or similar documents or instruments. The
Inventory schedule will identify the Accounts Receivable, contracts, collections
and property relating to the Inventory.


  (3) Accounts Receivable Schedule. Each month (reporting period), I will
provide you with an Accounts Receivable schedule within 10 days after the end of
this reporting period or with the frequency and promptness you otherwise
request. The Accounts Receivable schedule will assign the Accounts Receivable to
you and will list the Account Debtor’s name, address, phone number and amounts
and dates due, documents and instruments evidencing and creating the account and
aged reports of the Accounts Receivable. At your request, I will also include
copies of customers’ invoices, evidence of shipment or delivery and any other
information that you request.


  C. Requested Information. I will provide you with any other information about
my operations, financial affairs and condition within 30 days after your
request.


6. COVENANTS. Until the Loan and all related debts, liabilities and obligations
are paid and discharged, I will comply with the following terms, unless you
waive compliance in writing.

  A. Participation. I consent to you participating or syndicating the Loan and
sharing any information that you decide is necessary about me and the Loan with
the other participants or syndicators.


  B. Inspection. Upon reasonable notice, I will permit you or your agents to
enter any of my premises and any location where my Property is located during
regular business hours to do the following.


  (1) You may inspect, audit, check, review and obtain copies from my books,
records, journals, orders, receipts, and any correspondence and other business
related data.


  (2) You may discuss my affairs, finances and business with any one who
provides you with evidence that they are a creditor of mine, the sufficiency of
which will be subject to your sole discretion.


  (3) You may inspect my Property, audit for the use and disposition of the
Property’s proceeds and proceeds of proceeds; or do whatever you decide is
necessary to preserve and protect the Property and your interest in the
Property.


--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Commercial Loan Agreement Initials  _____ 
VA/4HancockD007252000042660221220707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 4 

--------------------------------------------------------------------------------

  After prior notice to me, you may discuss my financial condition and business
operations with my independent accountants, if any, or my chief financial
officer and I may be present during these discussions. As long as the Loan is
outstanding, I will direct all of my accountants and auditors to permit you to
examine my records in their possession and to make copies of these records. You
will use your best efforts to maintain the confidentiality of the information
you or your agents obtain, except you may provide your regulator, if any, with
required information about my financial condition, operation and business or
that of my parent, subsidiaries or affiliates.


  C. Business Requirements. I will preserve and maintain my present existence
and good standing in the jurisdiction where I am organized and all of my rights,
privileges and franchises. I will do all that is needed or required to continue
my business or activities as presently conducted, by obtaining licenses, permits
and bonds everywhere I engage in business or activities or own, lease or locate
my property. I will obtain your prior written consent before I cease my business
or before I engage in any new line of business that is materially different from
my present business.


  D. Compliance with Laws. I will not violate any laws, regulations, rules,
orders, judgments or decrees applicable to me or my Property, except for those
which I challenge in good faith through proper proceedings after providing
adequate reserves to fully pay the claim and its appeal should I lose. Laws
include without limitation the Federal Fair Labor Standards Act requirements for
producing goods, the federal Employee Retirement Income Security Act of 1974‘s
requirements for the establishment, funding and management of qualified deferred
compensation plans for employees, health and safety laws, environmental laws,
tax laws, licensing and permit laws. On your request, I will provide you with
written evidence that I have fully and timely paid my taxes, assessments and
other governmental charges levied or imposed on me, my income or profits and my
property. Taxes include without limitation sales taxes, use taxes, personal
property taxes, documentary stamp taxes, recordation taxes, franchise taxes,
income taxes, withholding taxes, FICA taxes and unemployment taxes. I will
adequately provide for the payment of these taxes, assessments and other charges
that have accrued but are not yet due and payable.


  E. New Organizations. I will obtain your written consent and any necessary
changes to the Loan documents before I organize or participate in the
organization of any entity, merge into or consolidate with any one, permit any
one else to merge into me, acquire all or substantially all of the assets of any
one else or otherwise materially change my legal structure, management,
ownership or financial condition.


  F. Other Liabilities. I will not incur, assume or permit any debt evidenced by
notes, bonds or similar obligations, except in the following allowable
circumstances: debt in existence on the date of this Agreement and fully
disclosed to you; debt subordinated in payment to you on conditions and terms
acceptable to you; accounts payable incurred in the ordinary course of my
business and paid under customary trade terms or contested in good faith with
reserves satisfactory to you, and any other debt so requested by the Borrower
for which written approval is provided in advance by the Lender.


  G. Notice to You. I will promptly notify you of any material change in my
financial condition, of the occurrence of a default under the terms of this
Agreement, or a default by me under any agreement between me and any third party
which materially and adversely affects my property, operations, financial
condition or business.


  H. Dispose of No Assets. Without your prior written consent or as the Loan
documents permit, I will not sell, lease, assign, transfer, dispose of or
otherwise distribute all or substantially all of my assets to any person other
than in the ordinary course of business for the assets’ depreciated book value
or more.


  I. Insurance. I will obtain and maintain insurance with insurers, in amounts
and coverages that are acceptable to you and customary with industry practice.
This may include without limitation insurance policies for public liability,
fire, hazard and extended risk, workers compensation, and, at your request,
business interruption and/or rent loss insurance. At your request, I will
deliver to you certified copies of all of these insurance policies, binders or
certificates. I will obtain and maintain a mortgagee or loss payee endorsement
for you when these endorsements are available. I will immediately notify you of
cancellation or termination of insurance. I will require all insurance policies
to provide you with at least 10 days prior written notice to you of cancellation
or modification. I consent to you using or disclosing information relative to
any contract of insurance required by the Loan for the purpose of replacing this
insurance. I also authorize my insurer and you to exchange all relevant
information related to any contract of insurance required by any document
executed as part of this Loan.


  J. Property Maintenance. I will keep all tangible and intangible property that
I consider necessary or useful in my business in good working condition by
making all needed repairs, replacements and improvements and by making all
rental, lease or other payments due on this property.


  K. Property Loss. I will immediately notify you, and the insurance company
when appropriate, of any material casualty, loss or depreciation to the Property
or to my other property that affects my business.


  L. Minimum Current Ratio. I will maintain at all times a ratio of current
assets to current liabilities, determined under consistently applied generally
accepted accounting principles, of 1.0:1 or more.


  M. Additional Covenants. The following additional terms are incorporated
herein.


--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Commercial Loan Agreement Initials  _____ 
VA/4HancockD007252000042660221220707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 5 

--------------------------------------------------------------------------------

  BORROWING BASE (ADVANCES) and DIRECT ASSIGNMENT OF CONTRACTS. The sum of the
Borrowing Base defined herein in the section entitled “2.ADVANCES” is amended to
include the following: “(3) 90 percent of those Eligible Accounts Receivable
related to payments due under contracts with the Unites States Government for
which the Borrower is the primary contractor, provided such contracts have been
assigned, as such may be assignable, to the Lender in full compliance with the
Assignment of Claims Act or 1940, as amended (31 U.S.C. 3727, 41 U.S.C. Section
15)” and “(4) Borrowing Base to be reduced by the outstanding principal balance
owed under that certain Promissory Note from Borrower to Lender in the principal
amount of $2,000,000.00 dated January 2, 2008.” It is further noted that the
component of the Borrowing Base described under item “(1)”includes all Eligible
Accounts Receivable note included under item “(3)".


  MINIMUM TANGIBLE NET WORTH. Borrower will maintain a tangible net worth,
determined under consistently applied generally accepted accounting principles,
according to the following schedule: (a) tangible net worth of $750,000.00 or
more as measured immediately upon the Prior Borrower’s (“Prior Borrower” being
WidePoint Corporation, Widepoint IL, Inc., WP NBIL, Inc., Chesapeake Government
Technologies, Inc., and Operational Research Consultants, Inc.) acquisition of
iSYS, LLC.; (b) tangible net worth of $1,500,000.00 or more as measured at the
fiscal period ending June 30, 2008; (c) tangible net worth of $3,000,000.00 or
more as measured at the fiscal period ending December 31, 2008. Tangible net
worth is the amount that total assets exceed total liabilities. For determining
tangible net worth, total assets will exclude all intangible assets, including
without limitation, goodwill, patents, trademarks, trade names, copyrights, and
franchises, and will also exclude all Accounts Receivable owed by Insiders, that
do not provide for a repayment schedule. For determining tangible net worth,
total liabilities shall exclude obligations to Insiders which have been
subordinated to Lender’s indebtedness.


  DEBT SERVICE COVERAGE RATIO. Borrower will maintain a debt service coverage
ratio, determined under consistently applied generally accepted accounting
principles, according to the following schedule: (a) a debt service coverage
ratio of 1.50:1 or more as measured at the fiscal period ending June 30, 2008;
(b) a debt service coverage ratio of 2.00:1 or more as measured at the fiscal
period ending December 31, 2008. For the purposes of this agreement, debt
service coverage is defined as the ratio of earnings before interest, taxes,
depreciation, amortization, and “123R”-related expenses (“EBITDA”) to principal
and interest payments on debt. For the purposes of this calculation, the debt
shall exclude Borrower debt which has been subordinated to the Lender’s debt.


  EBITDA. Borrower will maintain a minimum level of earnings before interest,
taxes, depreciation, amortization, and “123R”-related expenses (“EBITDA”),
determined under consistently applied generally accepted accounting principles,
of $300,000.00 as measured for the quarter ending December 31, 2007.


  RATIO OF FUNDED DEBT TO EBITDA. Borrower will maintain a maximum ratio of
funded debt to EBITDA (as defined above), determined under consistently applied
generally accepted accounting principles, according to the following schedule:
(a) a maximum ratio of 4.0:1 as measured at the six month period ending June 30,
2008; (b) a maximum ratio of 3.0:1 as measured at the fiscal year ending
December 31, 2008. For the purposes of this calculation, funded debt shall be
defined as all balances due under short-term debt, long-term debt, and including
subordinated debt.


7. DEFAULT. I understand that you may demand payment anytime at your discretion.
However, it is understood that Lender will not exercise any of its allowed
remedies without first: (a) providing written notification to Borrower of the
event of default, and (b) observing any response period that it allows for in
said notification. For example, you may demand payment in full if any of the
following occur:

  A. Payments. I fail to make a payment in full when due.


  B. Insolvency or Bankruptcy. I make an assignment for the benefit of creditors
or become insolvent, either because my liabilities exceed my assets or I am
unable to pay my debts as they become due; or I petition for protection under
federal, state or local bankruptcy, insolvency or debtor relief laws, or am the
subject of a petition or action under such laws and fail to have the petition or
action dismissed within a reasonable period of time not to exceed 60 days.


  C. Business Termination. I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.


  D. Failure to Perform. I fail to perform any condition or to keep any promise
or covenant of this Agreement.


  E. Other Documents. A default occurs under the terms of any other transaction
document.


  F. Other Agreements. I am in default on any other debt or agreement I have
with you.


  G. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.


  H. Judgment. I fail to satisfy or appeal any judgment against me.


  I. Forfeiture. The Property is used in a manner or for a purpose that
threatens confiscation by a legal authority.


  J. Name Change. I change my name or assume an additional name without
notifying you before making such a change.


--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Commercial Loan Agreement Initials  _____ 
VA/4HancockD007252000042660221220707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 6 

--------------------------------------------------------------------------------

  K. Property Transfer. I transfer all or a substantial part of my money or
property.


  L. Property Value. The value of the Property declines or is impaired.


  M. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.


8. REMEDIES. After I default, and after you give any legally required notice and
opportunity to cure the default, you may at your option do any one or more of
the following.

  A. Acceleration. You may make all or any part of the amount owing by the terms
of the Loan immediately due.


  B. Sources. You may use any and all remedies you have under state or federal
law or in any instrument securing the Loan.


  C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default.


  D. Payments Made On My Behalf. Amounts advanced on my behalf will be
immediately due and may be added to the balance owing under the terms of the
Loan, and accrue interest at the highest post-maturity interest rate.


  E. Termination. You may terminate my right to obtain advances and may refuse
to make any further extensions of credit.


  F. Set-Off. You may use the right of set-off. This means you may set-off any
amount due and payable under the terms of the Loan against any right I have to
receive money from you. My right to receive money from you includes any deposit
or share account balance I have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any
repurchase agreement or other non-deposit obligation. “Any amount due and
payable under the terms of the Loan” means the total amount to which you are
entitled to demand payment under the terms of the Loan at the time you set-off.


  Subject to any other written contract, if my right to receive money from you
is also owned by someone who has not agreed to pay the Loan, your right of
set-off will apply to my interest in the obligation and to any other amounts I
could withdraw on my sole request or endorsement.


  Your right of set-off does not apply to an account or other obligation where
my rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.


  You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts. I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.


  G. Waiver. Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any
remedy, you do not waive your right to later consider the event a default and to
use any remedies if the default continues or occurs again.


9. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after Default, to the extent
permitted by law, I agree to pay all expenses of collection, enforcement or
protection of your rights and remedies under this Agreement. Expenses include
(unless prohibited by law) reasonable attorneys’ fees, court costs, and other
legal expenses. These expenses are due and payable immediately. If not paid
immediately, these expenses will bear interest from the date of payment until
paid in full at the highest interest rate in effect as provided for in the terms
of this Loan. All fees and expenses will be secured by the Property I have
granted to you, if any. To the extent permitted by the United States Bankruptcy
Code, I agree to pay the reasonable attorneys’ fees you incur to collect this
debt as awarded by any court exercising jurisdiction under the Bankruptcy Code.

10. APPLICABLE LAW. This Agreement is governed by the laws of Virginia, the
United States of America and to the extent required, by the laws of the
jurisdiction where the Property is located. In the event of a dispute, the
exclusive forum, venue and place of jurisdiction will be in Virginia, unless
otherwise required by law.

11. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay this
Loan is independent of the obligation of any other person who has also agreed to
pay it. You may sue me alone, or anyone else who is obligated on this Loan, or
any number of us together, to collect this Loan. Extending this Loan or new
obligations under this Loan, will not affect my duty under this Loan and I will
still be obligated to pay this Loan. The duties and benefits of this Loan will
bind and benefit the successors and assigns of you and me.

12. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended
or modified by oral agreement. No amendment or modification of this Agreement is
effective unless made in writing and executed by you and me. This Agreement is
the complete and final expression of the understanding between you and me. If
any provision of this Agreement is unenforceable, then the unenforceable
provision will be severed and the remaining provisions will still be
enforceable.

13. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Agreement.

--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Commercial Loan Agreement Initials  _____ 
VA/4HancockD007252000042660221220707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 7 

--------------------------------------------------------------------------------

14. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
party will be deemed to be notice to all parties. I will inform you in writing
of any change in my name, address or other application information. I will
provide you any financial statement or information you request. All financial
statements and information I give you will be correct and complete. I agree to
sign, deliver, and file any additional documents or certifications that you may
consider necessary to perfect, continue, and preserve my obligations under this
Loan and to confirm your lien status on any Property. Time is of the essence.

15. SIGNATURES. By signing under seal, I agree to the terms contained in this
Agreement. I also acknowledge receipt of a copy of this Agreement.


BORROWER:

WidePoint Corporation

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  Widepoint IL, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  WP NBIL, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  Chesapeake Government Technologies, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  Operational Research Consultants, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  iSYS, LLC     By_________________________________ (Seal)         James T.
McCubbin, Vice President




--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Commercial Loan Agreement Initials  _____ 
VA/4HancockD007252000042660221220707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 8 